DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Specie B (Claims 13-17) in the reply filed on 8/31/2022 is acknowledged.  The traversal is on the ground(s) that “the light spreading lens that spreads incident light onto the single photon avalanche diode” and “a groove in the glass layer that overlaps the plurality of single-photon avalanche diodes” are not mutually exclusive.  This is not found persuasive because the two species require differing, mutually exclusive elements: one specie requires a transparent cover and a light spreading lens, whereas the other specie requires a separate component, a glass layer with a groove” . The present Specification illustrates embodiments with and without the light spreading layer. See Figures 8A and 8B. Rejoinder issues will be addressed upon indication of allowable subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al (CA 3038038, pages 1-51, also referenced as WO 2018/057084 and PCT/US 2017/039306) in view of Hwu et al (US 2012/0186077) .
	With respect to Claim 13, Pacala et al discloses a semiconductor device (Figure 1) comprising: a semiconductor substrate (page 23/51, last paragraph and Claim 83) that includes a plurality of single-photon avalanche diodes (Figure 1, in first pixel 171; last paragraph page 16/51 to page 18/51) ; and a bulk imaging optic (Figure 1, 130, converging lens; 2nd and third paragraphs of page 6/51). See Figure 1 and corresponding text, especially, pages 6-8, 16-18 and 22-24/51).
	Pacala et al differs from the Claims at hand in that Pacala et al do not disclose “a glass layer that covers the semiconductor substrate; and a groove in the glass layer that overlaps the plurality of single-photon avalanche diodes”.
	Jung et al disclose a glass layer that covers the semiconductor substrate; and a groove in the glass layer that overlaps the semiconductor and its benefit as a cover and projector of light rays in a desired location. See paragraph 23 and Figure 12.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention to use the glass cover of Hwu et al, in the semiconductor device of Pacala et al, for its known benefit in the art of protection and directing light rays in a desired location. The use of a known component, a glass cover, for its known benefit in the art of protection and directing light rays in a desired location would have been prima facie obvious to one of ordinary skill in the art. 

	With respect to Claim 14, Hwu et al disclose wherein the groove has a concave cross-section and is formed in an upper surface of the glass layer. See paragraph 12 and Figure 12 of Hwu et al.
	With respect to Claim 15, Hwu et al disclose wherein the groove has a width and a length that is longer than the width and wherein the groove has a uniform cross-section along the length. See paragraph 12 and Figure 12 of Hwu et al.
	With respect to Claim 17, Pacala et al and Hwu et al disclose wherein the semiconductor substrate and the glass layer are separated by an air gap. See Figure 1 of Pacala et al and Figure 12 of Hwu et al. 




Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al (CA 3038038, pages 1-51, also referenced as WO 2018/057084 and PCT/US 2017/039306) in view of Hwu et al (US 2012/0186077)  as applied to claims 13-15 and 17 above, and further in view of Kennedy et al (WO 2018/218298, pages 1-57).
	Pacala et al and Hwu et al are relied upon as discussed above. Moreover, Pacala et al discloses microlenses (Figure 1, 150 pages 12-14/51) over a plurality of single-photon avalanche diodes (Figure 1, in first pixel 171; last paragraph page 16/51 to page 18/51).
	However, Pacala et al does not explicitly disclose “an array of microlenses, wherein each microlens is formed over a respective single-photon avalanche diode (SPAD)”.
	Kennedy et al disclose an imaging apparatus and disclose an array of microlenses, wherein each microlens is formed over a respective single-photon avalanche diode (SPAD). See page 11/57, lines 15-25.
With respect to Claim 16, It would have been obvious to one of ordinary skill in the art, before the effective date of the invention to use a microlens over each  SPAD in the device of Pacala et al in view of  Hwu et al, for its known benefit in the art of optimizing the light characteristics of the device as disclosed by Kennedy et al. The use of a known alternative of matching SPADs to microlenses would have been prima facie obvious to one of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




AGG
November 27, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812